DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous 103 rejections. Therefore, the previous prior art rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer has been received and approved. Therefore, the double patenting rejections have been withdrawn.
Allowable Subject Matter
Claims 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9 and 12-14, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached  to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, and wherein a light emitting surface of the curved OLED is concave…wherein the region without the at least one organic layer comprises a hole in the central layer and wherein the curved OLED comprises corresponding holes in the first and second transparent electrodes such that a hole is formed through a body of the curved OLED … wherein the light emitting surface of the curved OLED is configured to be substantially concentric with a cylindrical surface of the drug delivery device when the housing  is attached to the drug delivery device,” in combination with the other claimed limitations. Note that since the claim recites the sensor device in a specific relationship with particular structure (cylindrical) of the drug delivery device, it is more than intended use, and therefore limits the shape and design of the claimed limits.
Regarding claim 15, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a drug delivery device…  wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the sensor device is attached to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, wherein a light emitting surface of the curved OLED is concave, and wherein the light emitting surface of the curved OLED is configured to be substantially concentric with the surface of the drug delivery device when the sensor device is attached to the drug delivery device,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877